110-/5
                                ELECTRONIC RECORD




COA#       01-13-00851-CR                        OFFENSE:       DWI


            Erik Santana Guanche v. The State
STYLE:     ofTexas                               COUNTY:        Harris

COA DISPOSITION:       AFFIRM                    TRIAL COURT:   Co Crim Ct at Law No 7


DATE: 12/16/2014                  Publish: NO    TC CASE #:     1869024




                        IN THE COURT OF CRIMINAL APPEALS


          Erik Santana Guanche v. The State
STYLE:    of Texas                                    CCA#:
                                                                     130-/5"
     APPELLANT'**                     Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                     JUDGE:
DATE: _       ojtolxHr                               SIGNED:                             PC:.
JUDGE:           j^                                  PUBLISH:                            DNP:




                                                                                         MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD